DETAILED ACTION

This action is responsive to Applicant’s reply filed on 30 November 2021 (hereinafter “Reply”). This action is made Final.

Status of the Claims
Claims 1-20 have been canceled.
Claims 21-40 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 29-34 have been interpreted to invoke 35 U.S.C. § 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim(s) and corresponding limitation(s) is/are:
In claim 29, the limitation(s): “wherein one or more of the sensor devices are configured to ….” 
Claims 30-34 are also being treated in accordance with § 112(f) for substantially the same reasons as indicated above for claim 29, at least due to their dependence on the claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 35-40 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 35, the limitation “cause an operation to be performed, the operation comprising driverless operation of a vehicle with respect to a first selected candidate object of the one or more candidate objects of interest” renders the claim indefinite because the limitation fails to provide a clear indication of the scope of the claim. The limitation is merely a recitation of a problem to be solved and/or a result obtained by the invention. See MPEP § 2173.05(g). Furthermore, it is not clear what is meant by the phrase “driverless operation of a vehicle with respect to a first selected candidate object.” The sole example provided by the written description, a system causing a vehicle to be parked in a selected location, appears to require both the assistance and the physical presence of a driver.
Claims 36-40 are rejected for substantially the same reason indicated above for claim 35, at least due to their dependence on the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-35 and 37-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 21 may be characterized as a method for detecting and responding to natural human movements and conversational queries. See Specification ¶ 1. This claim has been evaluated under the Alice/Mayo subject matter eligibility test as provided in MPEP § 2106(III).
Step 2A Prong 1: The claim recites a judicial exception.
The courts have defined a mental process to include both concepts that may be performed entirely in the human mind and concepts that require a human to employ a physical aid (e.g., pen and paper or a slide rule). MPEP § 2106.04(a)(2). Examples of mental processes include observations, evaluations, judgments, and opinions. Id.
The limitations “obtaining … a first data set indicative of a first signal modality and a first direction from an individual during at least a first time interval, wherein the first data set includes at least a first signal indicative of a gaze and a second signal indicative of a gesture,” “obtaining … a second data set indicative of a second signal modality from the individual during at least a second time interval that overlaps at least in part with the first time interval,” “in response to a command, wherein the command does not conclusively identify a particular object of interest to which the command is directed, identifying, based at least in part on an analysis of the first data set and the second data set, one or more candidate objects of interest to the individual, wherein the analysis includes determining that the gesture is directed within an angular range and that the gaze is directed in a gaze direction that is within the angular range of the gesture, and wherein the one or more candidate objects of interest are identified based at least in part on a combination of the gaze direction and the angular range of the 
Step 2A Prong 2: The claim does not recite an additional element that integrates the judicial exception into a practical application.
The claim recites the additional elements of performing the claimed process on a computing device and using multiple sensor devices. A sensor device is generic computer technology. A general-purpose computer that applies an abstract idea by use of conventional computer functions does not qualify as a particular machine. MPEP § 2106.05(b)(I). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim recites the additional element of displaying a visual representation of a selected candidate object or information regarding the selected candidate object in an Augmented Reality (AR) environment. The display of information in an AR environment is an insignificant post-solution activity related to mere data output. The addition of an insignificant extra-solution activity does not amount to an inventive concept. MPEP § 2106.05(g). Furthermore, the display of information in an AR environment is merely an instruction to apply an abstract idea on a computer. See MPEP § 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application.
Step 2B: The claim does not recite an additional element that amounts to significantly more than the judicial exception.
See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016). Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
As discussed above, the limitation of displaying a visual representation of a selected candidate object or information regarding the selected candidate object in an Augmented Reality (AR) environment does not amount to an inventive concept. The display of information in an AR environment is a well-understood, routine, or conventional activity. See, e.g., Kim et al., US 2014/0145931 A1.
Conclusion
The claim has been found to be directed to an abstract idea without reciting additional elements that amount to significantly more than the abstract idea. Therefore, the claim does not qualify as patent eligible subject matter under 35 U.S.C. § 101.
Claim 22, which depends on claim 21, is directed to storing the first data set in a buffer of a computing device. As a buffer is generic computer technology, the claim neither is integrated into a practical application nor amounts to significantly more than the abstract idea. Therefore, the claim is not patent eligible.
Claim 23, which depends on claim 21, is directed to specifying that the data sets may comprise one of several verbal or nonverbal signals. This limitation merely encompasses 
Claim 24, which depends on claim 21, is directed to the use of different types of sensors. As the listed types of sensors are generic computer technologies, the claim neither is integrated into a practical application nor amounts to significantly more than the abstract idea. Therefore, the claim is not patent eligible.
Claim 25, which depends on claim 21, is directed to specifying that the command may be determined based on an analysis of speech, touch screen input, or sign language. This limitation merely encompasses common forms of human behavior that may be observed as part of a mental process. Therefore, the claim is not patent eligible.
Claim 26, which depends on claim 21, is directed to further specifying the operation associated with the candidate object of interest. This limitation encompasses indicating a name and translating words or symbols, which may be performed as a mental process. Therefore, the claim is not patent eligible.
Claim 27, which depends on claim 21, is directed to specifying that the command may be a demonstrative pronoun or an adverb of relative place. This limitation merely encompasses common parts of speech that may be observed as part of a mental process. Therefore, the claim is not patent eligible.
Claim 28, which depends on claim 21, is directed to the use of remote computing resources. As remote computing resources are generic computer technologies, the claim neither is integrated into a practical application nor amounts to significantly more than the abstract idea. Therefore, the claim is not patent eligible.
Claim 29 is directed to a system that implements the method recited in claim 21. Accordingly, this claim is subject matter ineligible for substantially the same reasons indicated above. See Alice Corp. Pty. Ltd. v. CLS Bank Intern., 573 U.S. 208, 226-27 (2014). Additionally, the claim recites the element of taking a photograph or video of a selected candidate object. The capture of a photograph/video is insignificant post-solution activity related to mere data output. The addition of an insignificant extra-solution activity does not amount to an inventive concept. MPEP § 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application. Additionally, the capture of a photograph/video of a selected object does not amount to an inventive concept since it is a well-understood, routine, or conventional activity. See, e.g., Olleon et al., US 2013/000811 A1.
Claim 30, which depends on claim 29, is directed to observing that direction information is unavailable during a time period. This limitation may be performed as a mental process. Therefore, the claim is not patent eligible.
Claim 31, which depends on claim 29, is directed to performing the data analysis processes in parallel. Mental processes may be performed in parallel. Therefore, the claim is not patent eligible.
Claim 32, which depends on claim 29, is directed to selecting candidate objects based on predicted interest scores. This limitation may be performed as a mental process. Therefore, the claim is not patent eligible.
Claim 33, which depends on claim 29, is directed to identifying candidate objects of interests based on object recognition performed on still or video imagery. This limitation may be performed as a mental process. Therefore, the claim is not patent eligible.
Claim 34, which depends on claim 29, is directed to identifying candidate objects of interests using, e.g., a data source accessible via the internet. As a data source accessible via the internet is generic computer technology, the claim neither is integrated into a practical application nor amounts to significantly more than the abstract idea. Therefore, the claim is not patent eligible.
Claim 35 is directed to instructions stored in a medium that implement the method recited in claim 21. Accordingly, this claim is subject matter ineligible for substantially the same reasons indicated above. See Alice Corp. Pty. Ltd. v. CLS Bank Intern., 573 U.S. 208, 226-27 (2014). Additionally, the claim recites the element of causing a driverless operation of a vehicle with respect to the selected candidate object. The driverless operation of a vehicle is insignificant post-solution activity. The addition of an insignificant extra-solution activity does not amount to an inventive concept. MPEP § 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application. Additionally, the driverless operation of a vehicle with respect to a selected object does not amount to an inventive concept since it is a well-understood, routine, or conventional activity. See, e.g., Volkswagen AG, DE 10045616 A1.
Claim 37, which depends on claim 35, is directed to observing multiple individuals. This limitation may be performed as a mental process. Therefore, the claim is not patent eligible.
Claim 38, which depends on claim 35, is directed to the execution of a machine learning algorithm. This limitation is merely a mathematical concept. Thus, the claim is directed to an abstract idea. The claim recites no additional elements. Accordingly, the claim neither is 
Claim 39, which depends on claim 35, is directed to identifying candidate objects of interests using observations from a person’s external environment. This limitation may be performed as a mental process. Therefore, the claim is not patent eligible.
Claim 40, which depends on claim 35, is directed to identifying candidate objects of interests based on geographical context, cultural context, conversation context, or personal profile information. This limitation may be performed as a mental process. Therefore, the claim is not patent eligible.

Response to Arguments
§ 103
Applicant’s arguments with respect to the nonobviousness of the pending claims have been fully considered and are persuasive. Specifically, the known prior art does not teach identifying a candidate object of interest based on a determination that gaze direction is within an angular range of a gesture. Accordingly, the prior rejection of claim(s) 21-40 under § 103 has been withdrawn. 

§ 112(f)
	Applicant argues that claims 29-34 should not be interpreted as invoking § 112(f) since “[t]he term ‘means’ is not used in these claims.” Reply at 9. However, there is no requirement See MPEP § 2181(I). Accordingly, Applicant’s argument is unpersuasive.

§ 112(b)
Applicant alleges that “a person having ordinary skill in the art (PHOSITA) would understand ‘driverless operation of a vehicle’, as recited in claim 35, to include actions taken by [sic] control apparatus to carry out a specified operation of a vehicle.” Reply at 9. Applicant provides no evidence in support of this allegation. Furthermore, even assuming Applicant’s allegation to be correct, an open-ended recitation of what driverless operation of a vehicle may include does not provide a clear indication of the metes and bounds of the phrase. Accordingly, Applicant’s argument is unpersuasive.

§ 101
	Regarding claim 21, Applicant argues that “the use of sensor devices to obtain sets of signals ‘could not, as a practical matter, be performed entirely in a human’s mind.’” Reply at 17. However, Applicant’s argument is misguided as the Office does not assert that the use of sensor devices is a mental process. Rather, the Office has explained that the sensor devices are an additional element outside of the recited abstract idea. Accordingly, Applicant’s argument is unpersuasive.
	Regarding claim 21, Applicant argues that the claimed judicial exception is integrated into a practical application since it “eliminat[es] the need for special-purpose command/query interfaces, and as such represents an improvement in communication technology.” Reply at 18. 

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144